Case 3:18-bk-33725-MPP           Doc 77 Filed 07/30/19 Entered 07/30/19 13:12:49                Desc
                                  Main Document    Page 1 of 6


  IN THE BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF TENNESSEE

IN RE:

DAVID A. RAMEY,                                  Case No. 3:18-bk-33725-MPP

                       Debtor.


              NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

Notice is hereby given that:

Pursuant to E.D. Tenn. LBR 9013-1(h)(1)(ix), the court may consider this matter without further
notice or hearing unless a party in interest files an objection. If you object to the relief requested
in this paper, you must file with the clerk of court at the Howard H. Baker, Jr. United States
Courthouse, 800 Market St, Knoxville, TN 37902, an objection within 14 days from the date this
paper was filed and serve a copy on the movant’s attorney, Elliott J. Schuchardt, 6223 Highland
Place Way, Suite 201, Knoxville, Tennessee 37919. If you file and serve an objection within the
time permitted, the court will schedule a hearing and you will be notified. If you do not file an
objection within the time permitted, the court will consider that you do not oppose the granting
of the relief requested in this paper and may grant the relief requested without further notice or
hearing.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.


                          MOTION FOR ORDER TO COMPEL
                        ABANDONMENT OF CERTAIN PROPERTY

         The Debtor, David Ramey, by and through counsel, files this motion for an order

requiring the chapter 7 trustee, Michael Fitzpatrick, to abandon certain property to the Debtor. In

support hereof, the Debtor states as follows:

                                            Background

         1.    The Debtor, David Ramey, commenced this case by filing a voluntary petition

under chapter 7 of the Bankruptcy Code on December 7, 2018.

         2.    On December 26, 2018, the Debtor's father, Shelton D. Ramey, died.
Case 3:18-bk-33725-MPP             Doc 77 Filed 07/30/19 Entered 07/30/19 13:12:49            Desc
                                    Main Document    Page 2 of 6


       3.       Prior to his death, Shelton Ramey acquired a large amount of assets. These

included a house, a number of vehicles, several insurance policies, and certain personal property.

       4.       These assets are being administered in the probate case for the Debtor's deceased

father. Such case is pending in the Probate Court for Loudon County, Tennessee under the

caption, In re Shelton D. Ramey, Case No. 5803.

       5.       On March 26, 2019, the Probate Court appointed attorney Dustin Crouse to

administer the probate estate. Mr. Crouse is an agent of Michael Fitzpatrick -- the chapter 7

trustee in this bankruptcy case.

       6.       In this motion, the Debtor respectfully requests that the Court enter an order

requiring the chapter 7 trustee to abandon certain categories of property to the Debtor. The

property to be abandoned is described below.

                                   Fraud Claim against Veda Odle

       7.       Prior to his death, Shelton Ramey worked for the U.S. Postal Service. As a

federal employee, Mr. Ramey was entitled to receive life insurance through one or more

programs offered by the federal Office of Personal Management ("OPM").

       8.       Before his death, Shelton Ramey told his son -- the Debtor in this case -- that the

Debtor was to receive the proceeds from these policies. It is estimated that the policies were to

pay $150,000.

       9.       Shortly before his death, a former girlfriend of Shelton Ramey -- Veda Odle --

caused Shelton Ramey to change the insurance policy beneficiary designations from the Debtor

to herself, Veda Odle. As a result of this change, the $150,000 estimated death benefit from the

insurance policies was paid to Veda Odle, instead of the Debtor.




                                                 2
Case 3:18-bk-33725-MPP         Doc 77 Filed 07/30/19 Entered 07/30/19 13:12:49              Desc
                                Main Document    Page 3 of 6


       10.     The Debtor believes that this change in the insurance policy was the result of

fraud. The Debtor has obtained copies of the insurance beneficiary forms for the applicable

insurance policies. Copies of the forms are attached as Exhibit A.

       11.     The forms were allegedly signed by the decedent, Shelton Ramey, on December

19, 2019 -- only a week before Mr. Ramey's death.

       12.     The Debtor does not believe that his father had capacity to sign the forms on

December 19, 2019 -- if the forms were signed by Mr. Ramey at all.

       13.     On December 19, 2019, Shelton Ramey was heavily sedated with morphine.

Morphine can affect a person's ability to think, and can induce hallucinations. This would

indicate that Shelton Ramey did not have capacity when he signed the insurance beneficiary

designation forms.

       14.     In addition, the signature on the forms does not match Shelton Ramey's traditional

signature. One form is signed "Shelton Douglas Ramey." The other form is signed as only

"Shelton Douglas." According to specimen signatures -- taken from checks signed by Shelton

Ramey in October and November 2018, Mr. Ramey used to sign his name as "S. Douglas

Ramey."      The signatures appear to be significantly different than the signatures on the

beneficiary election forms. Copies of the specimen checks are attached as Exhibit B.

       15.     Thus, it appears that the Debtor has a good faith fraud claim against his father's

former girlfriend, Veda Odle, for the conversion of approximately $150,000 of insurance

proceeds.

       16.     The Debtor's claim against Veda Odle constitutes an asset of this estate, pursuant

to 11 U.S.C. § 541(a)(5)(C). The claim is therefore under this Court's jurisdiction.

       17.     The Debtor respectfully requests that the Court enter an order requiring the

chapter 7 trustee to abandon this claim to the Debtor.

                                                 3
Case 3:18-bk-33725-MPP          Doc 77 Filed 07/30/19 Entered 07/30/19 13:12:49                  Desc
                                 Main Document    Page 4 of 6


                         2012 Dodge Ram Truck and Personal Property

        18.    The Debtor also respectfully requests that the Court enter an order requiring the

chapter 7 trustee to abandon to the Debtor a 2012 Dodge Ram truck and all non-vehicle personal

property in his father's probate estate.

        19.    The Dodge Ram truck is in operating condition, and is worth approximately

$40,000. As explained below, its value is not necessary for the administration of this estate.

        20.    The personal property consists of various furniture and other personal property

that has no material value. The personal property, if sold, will yield less than its fair market

value, if the property is sold at auction through the probate proceeding.

        21.    Meanwhile, the personal property has significant value to David Ramey. Some of

the property has sentimental value to Mr. Ramey. In addition, it will also cost Mr. Ramey a large

amount, in order to repurchase such property at fair market value, if the property is sold.

        22.    Furthermore, the last will and testament of Shelton Ramey awards the Dodge

Ram truck and personal property to David Ramey. While the language of the will is somewhat

vague; however, the will arguably requires the probate trustee to deliver such property to David

Ramey in kind -- rather than in cash -- after being sold. A copy of the will is attached as

Exhibit C.

                                           Legal Authority

        23.    Section 554(b) of the Bankruptcy Code authorizes this Court to direct a trustee to

abandon property of the estate to a debtor, if such property is of inconsequential value to the

estate. Specifically, this section provides as follows:

               On request of a party in interest and after notice and a hearing, the court
               may order the trustee to abandon any property of the estate that is
               burdensome to the estate or that is of inconsequential value and benefit to
               the estate.

11 U.S.C. § 554(b) (2019) (emphasis added).
                                                  4
Case 3:18-bk-33725-MPP           Doc 77 Filed 07/30/19 Entered 07/30/19 13:12:49              Desc
                                  Main Document    Page 5 of 6


          24.    The above-described property is of inconsequential value to this bankruptcy

estate.

          25.    Attached as Exhibits D and E are documents showing the status of the probate

estate.    As indicated in such documents, the executor, Dustin Crouse, expects to realize

approximately $293,126 from the liquidation of the house and cars, in the probate estate --

excluding the Dodge Ram and the personal property subject to this motion. After deducting the

estimated expenses for the estate, Mr. Crouse expects to realize a net estate of approximately

$118,000 -- assuming that his fee is approximately $10,000.

          26.    That is more than sufficient to pay the $45,012 of claims filed in this case, plus

Mr. Fitzpatrick's administrative expenses.

          27.    It is therefore appropriate for the Court to enter compelling abandonment of the

assets subject to this motion.

          WHEREFORE, for the reasons set forth above, the Debtor respectfully requests that the

Court approve the accompanying order.

                                                      Respectfully submitted,

                                                      By: /s/ Elliott Schuchardt
                                                         Elliott J. Schuchardt
                                                         TN Bar No. 27016

                                                      SCHUCHARDT LAW FIRM
                                                      6223 Highland Place Way, Suite 201
                                                      Knoxville, TN 37919
                                                      Phone: (865) 304-4374
                                                      E-mail: elliott016@gmail.com

                                                      Counsel to Debtor




                                                 5
Case 3:18-bk-33725-MPP         Doc 77 Filed 07/30/19 Entered 07/30/19 13:12:49                Desc
                                Main Document    Page 6 of 6


                                CERTIFICATE OF SERVICE

        I, Elliott Schuchardt, hereby certify that I served a true and correct copy of the foregoing
Motion to Compel Abandonment of Certain Property on the following persons on this 30th day
of July 2019 in the manner set forth below:

a) By means of the Court's CM / ECF system:

       Ryan E. Jarrard, Esq.
       rej@qcflaw.com
       Counsel for Michael H. Fitzpatrick, Chapter 7 Trustee

       Michael G. Clifford, Esq.
       tnecf@logs.com
       Counsel for Wells Fargo Bank

       United States Trustee
       Ustpregion08.kx.ecf@usdoj.gov

b) By means of e-mail and U.S. mail:

       Kimberlee A. Waterhouse, Esq.
       603 Highway 321 North, Unit 6
       Lenoir City, TN 37772
       E-mail: kim@waterhouselaw.com
       Counsel for Veda Odle

       Dustin Crouse, Esq.
       9111 Cross Park Dr Ste D200
       Knoxville, TN 37923-4521
       E-mail: dustin@knoxelderlaw.com
       Executor of Estate of Douglas Ramey

                                                             By:/s/ Elliott Schuchardt
                                                                Elliott J. Schuchardt
